EXHIBIT 10.2

2006 Stock Unit Award

May 17, 2006

2006 Stock Unit Award for:

[Name of Director]

Grant Date:

 

May 2, 2006

Stock Units Awarded:

 

2,000

This notice confirms the grant of 2,000 stock units by the Company on May 2,
2006.

This grant of stock units awarded to you will vest on May 2, 2007 and is granted
under and is subject to the terms and conditions specified in the West
Pharmaceutical Services, Inc. 2004 Stock-Based Compensation Plan.  This grant is
also subject to the terms and conditions of the Company’s Non-Qualified Deferred
Compensation Plan for Outside Directors, as amended, and the accompanying grant
documentation.

Enclosed with this award letter is an information packet that contains a Summary
of Key Terms and a Participant Information Statement, which you should read
carefully.

The Participant Information Statement, which contains additional information
about the Plan, including the U.S. federal tax consequences of awards based on
the state of the law at the time of the grant.  We strongly suggest that you
consult a qualified financial or tax advisor.

 

Very truly yours,

 

 

[g157671kci001.gif]

 

 

John R. Gailey III

 

 

Secretary

 

JRG/kmt

Enclosures


--------------------------------------------------------------------------------




 

[g157671kci002.gif]

2006 Stock Unit Award

Summary of Key Terms (Excerpted from Participant Information Statement) for

Director Stock Unit Awards

1.                                       Credit of Stock Units.  All Stock Units
will be credited to your account under the Company’s Non-Qualified Deferred
Compensation Plan for Outside Directors, as amended (the “Deferred Compensation
Plan”) and will be “Stock Units” for all purposes under the Deferred
Compensation Plan.

2.                                       Credit of Earnings.   Each calendar
quarter, the Company will credit to your account an additional number of Stock
Units.  The number to be credited is determined by dividing the dividends paid
in respect of the number of shares of common stock equal to the Stock Units held
in your account by the fair market value of the common stock on the last
business day of the previous calendar quarter.

3.                                       Adjustments. The value and attributes
of each Stock Unit held in your account will be appropriately adjusted
consistent with any change in the Company’s common stock, including a change
resulting from a stock dividend, recapitalization, reorganization, merger,
consolidation, split-up, or combination or exchange of shares.

4.                                       Payment Upon Termination.  In the event
of a termination of service as a director, the balance in your account will be
distributed in accordance with the terms of the Deferred Compensation Plan.  The
amount of the distribution will be determined by reference to the fair market
value of West common stock on the termination date.

5.                                       Incorporation of Plans.  This Award is
subject to the applicable terms and conditions of the West Pharmaceutical
Services, Inc. 2004 Stock-Based Compensation Plan and the Company’s Deferred
Compensation Plan, each of which is incorporated herein by reference, and in the
event of any contradiction, distinction or differences between this summary and
the terms of the plan documents, the plan documents will control.

 


--------------------------------------------------------------------------------